ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-07-16_ORD_01_NA_02_EN.txt.                     271 	




                                           DISSENTING OPINION
                                        OF JUDGE AD HOC DUGARD



                       Order of 2011 prohibits members of Guardabarranco Environment Movement
                    (hereinafter GEM) from visiting disputed territory as they qualify as civilian
                    personnel — Presence of GEM in disputed territory is contrary to object and
                    purpose of Order of 2011 — Access of GEM to disputed territory poses risk of
                    irreparable prejudice to Costa Rica.

                        1. In 2011 after Nicaragua’s armed forces had entered and occupied
                     the Isla Portillos (henceforth disputed territory), the Court found that
                     Costa Rica’s claim to sovereignty over the territory was plausible but
                     ordered that both Nicaragua and Costa Rica should refrain from sending
                     to, or maintaining in the disputed territory “any personnel, whether civil-
                     ian, police or security” (Certain Activities Carried Out by Nicaragua in the
                     Border Area (Costa Rica v. Nicaragua), Provisional Measures, Order of
                     8 March 2011, I.C.J. Reports 2011 (I), p. 27, para. 86 (1)). The Court’s
                     intention was to clear the disputed territory of any persons that might
                     exacerbate the dispute and interfere with the ultimate finding of the Court
                     on the merits. This explains why the personnel of both Parties were
                     ordered to keep out of the disputed territory, despite the fact that Costa
                     Rica’s claim to sovereignty had been adjudged “plausible” (ibid., p. 20,
                     para. 59). This also explains why only Costa Rica’s civilian personnel
                     charged with the protection of the environment were permitted to enter
                     the disputed territory, and then only under very strict conditions (ibid.,
                     p. 27, para. 86 (2)). Someone had to ensure that the environment was
                     protected pending the settlement of the dispute and the Court had no
                     alternative but to allocate this task to Costa Rica because it alone had
                     been adjudged to have a plausible title to the territory ; and it alone was
                     accountable for the environmental protection of the disputed territory
                     under the Ramsar Convention. The Court’s third provisional measure
                     calling on Parties to “refrain from any action which might aggravate or
                     extend the dispute before the Court” (ibid., p. 27, para. 86 (3) ; emphasis
                     added), should be construed as emphasizing that the disputed territory
                     was to be cleared of all persons except those specifically authorized to be
                     there. While the present Order expresses “concerns” that “the presence of
                     organized groups of Nicaraguan nationals in the disputed area carries the
                     risk of incidents which might aggravate the present dispute” (see para-
                     graph 37 of the Order), it fails to modify its Order of 8 March 2011
                    to make it clear that the presence of such organized groups in the
                    ­disputed territory is incompatible with this Order. The failure to clarify
                     this matter may result in further incursions by organized groups of

                    45




8 CIJ1048.indb 86                                                                                    13/06/14 12:44

                    272 	    certain activities ; construction of a road (diss. op. dugard)

                    ­ icaraguan nationals into the disputed territory with consequent irrepa-
                    N
                    rable ­prejudice to Costa Rica. For this reason, I dissent from the Order of
                    the Court.


                       2. In its present Application Costa Rica asks the Court to modify its
                    Order on provisional measures of 2011 to make it clear that all persons,
                    other than environmental officials of Costa Rica specially authorized by
                    the Order of 2011 to enter the disputed territory, are to be prevented by
                    both Parties from accessing the disputed territory, in order to prevent
                    irreparable harm being caused to both persons and the environment,
                    pending the Court’s determination on the merits. It may be that such an
                    Order is unnecessary, at least as far as it concerns the activities of envi-
                    ronmental youth groups supported by either Government, on the ground
                    that such groups are already prohibited from accessing the territory in
                    terms of the 2011 Order. However, in order to clarify this issue, Costa Rica
                    seeks a modification of the 2011 Order.
                       3. Before examining Costa Rica’s Application under Article 76 of the
                    Rules of the Court to modify the Order of 2011, it is necessary to consider
                    the question whether the prohibition imposed on both Parties by the first
                    provisional measure ordered in 2011 requiring them to “refrain from
                    sending to, or maintaining in the disputed territory, including the caño,
                    any personnel, whether civilian, police or security” applies to the Guarda­
                    barranco Environment Movement (hereinafter GEM). Strictly, this is a
                    matter for determination on the merits of the case. However, as
                    Costa Rica’s Application for modification of the Order is essentially a
                    request for clarification and interpretation of the scope of the Order of
                    2011 it is necessary to examine this issue at this stage. Furthermore, as
                    Costa Rica’s Application aims to ensure that irreparable prejudice is not
                    caused to Costa Rica’s plausible right to the disputed territory by the
                    incursion of members of GEM pending a decision on the merits, it is
                    impossible to avoid consideration of this matter as it is essential to a deci-
                    sion on the modification of the existing provisional measures.

                       4. The answer to the question whether the members of GEM are cov-
                    ered by the Order of 2011 depends on the meaning to be attached to the
                    term “personnel”. In the present Order, the Court does not examine the
                    meaning of the term “personnel” but seems to assume that the term “per-
                    sonnel” applies to government employees, because in 2011 Costa Rica
                    complained only about the presence of the army, and possibly police (see
                    paragraph 80 of the Order of 2011), and made no mention of the presence
                    of private persons in the disputed territory (see paragraph 23 of the
                    Order). The term “personnel” should, however, be given a broader mean-
                    ing to include the members of the GEM for the following reasons.

                      5. First, the term “personnel” may be interpreted as applying to per-
                    sons forming part of an organization employed in some service. The Free

                    46




8 CIJ1048.indb 88                                                                                    13/06/14 12:44

                    273 	   certain activities ; construction of a road (diss. op. dugard)

                    Dictionary [Online] defines personnel as “the body of persons employed
                    by or active in an organization, business or service”. The Concise Oxford
                    Dictionary defines personnel as a “body of persons engaged in some pub-
                    lic service”. GEM is clearly an organization employed in the service of
                    protecting the environment of what it perceives to be Nicaraguan terri-
                    tory. Its members could therefore be described as constituting “any civil-
                    ian personnel” falling within the prohibition contained in the first
                    provisional measure in the Order of 2011.

                       6. It may be argued that the fact the Order requires each Party to
                    refrain from sending “any personnel, whether civilian, police or security”
                    into the disputed territory indicates that the civilian personnel should at
                    least be employed in the service of Nicaragua — although there is no sug-
                    gestion that this employment should take the form of work for remunera-
                    tion. However, on the facts before the Court, it is clear that GEM and its
                    members are engaged in a public service on behalf of Nicaragua.

                       7. The precise nature of GEM is not clear. It appears to have a dual
                    purpose : the protection of the environment and the defence of the home-
                    land of Nicaragua. According to an article by Tim Rogers in the Nicara‑
                    gua Dispatch of 26 September 2012, the authenticity of which has not
                    been challenged by Nicaragua, Oscar Garcia, a forestry engineer with the
                    Ministry of Environment and Natural Resources, described GEM as
                    being “about creating ecological awareness, building nationalism and
                    defence of the homeland”. It is common cause that there is a close con-
                    nection between GEM and the Sandinista Youth, the youth movement of
                    the governing party of Nicaragua. Furthermore, Nicaragua has not
                    denied that members of GEM have placed Nicaraguan flags in the dis-
                    puted territory and that they fly Nicaraguan flags on their missions into
                    the disputed territory. It may be true, as asserted by Nicaragua that GEM
                    does not act under the direction or control of Nicaragua. Moreover it is
                    unnecessary to decide at this stage whether the acts of GEM may be
                    attributed to Nicaragua, as this is an issue for determination on the mer-
                    its. This does not, however, detract from the fact that GEM is a national-
                    istic youth movement, linked with the Sandinista Youth, which is
                    concerned both with protecting the environment of the disputed territory
                    and with asserting that it is Nicaraguan territory. The line between tolera-
                    tion of the presence of GEM in the disputed territory on the part of Nica-
                    ragua and sponsorship of their presence is very thin. That Nicaragua’s
                    support for GEM goes beyond mere toleration is clear from the letter of
                    Samuel Santos López of the Nicaraguan Foreign Ministry in which he
                    “sees with great pleasure” the work of youth groups in the disputed terri-
                    tory. The Court’s description of GEM in its Order as “organized groups
                    of persons” (see paragraph 25 of the Order) and “organized groups of
                    Nicaraguan nationals” (see paragraph 37 of the Order) fails to capture
                    the true nature of GEM as a nationalistic youth movement, with ties to
                    the governing Sandinista Party of Nicaragua. Although GEM may not be

                    47




8 CIJ1048.indb 90                                                                                  13/06/14 12:44

                    274 	    certain activities ; construction of a road (diss. op. dugard)

                    an organized group of paid Nicaraguan officials, it surely qualifies as a
                    body of persons employed by or active in an organization engaged in
                    furthering the objects and interests of the Nicaraguan Government. In
                    short, it constitutes “civilian personnel” within the meaning of the first
                    provisional measure in the Court’s Order of 2011.


                       8. Although the activities of GEM appear to fall within the terms of
                    the Order of 2011, Nicaragua denies that this is the case. Costa Rica has
                    accordingly sought to have this Order modified in order to make it clear
                    that these activities are covered. In doing so, it argues that if the activities
                    of GEM do not fall within the letter of the Order of 2011, they are con-
                    trary to the object and purpose of the Order.

                       9. The object and purpose of the Order of 2011 was to keep all unau-
                    thorized persons, whether nationals of Nicaragua or Costa Rica, out of
                    the disputed territory pending the determination of the merits of the case.
                    The first provisional measure referred to “any personnel” of the Parties,
                    perhaps suggesting government officials only (although this interpretation
                    is challenged above, paras. 4-7), because in 2010-2011 only Nicaraguan
                    Government officials and military had entered the territory and the entry
                    of private persons into the territory was not considered by either Costa Rica
                    or the Court (see paragraphs 23 and 25 of the Order). But the intention
                    of the Order to keep all unauthorized persons out of the disputed terri-
                    tory was made clear by the second provisional measure which provided
                    that only Costa Rican civilian personnel charged with the protection of
                    the environment of the disputed territory — might enter the territory —
                    subject to strict conditions. There was no suggestion that such “civilian
                    personnel” were to be in the paid employment of the Costa Rican Gov-
                    ernment : presumably environmentalists attached to environmental
                    NGO’s might be selected for this purpose. But it is clear that Costa Rica
                    was barred from dispatching student activist environmentalists into the
                    disputed territory in large numbers. By necessary implication Costa Rica’s
                    equivalent of GEM was prohibited from accessing the disputed territory
                    to carry out activities to protect the environment of the territory, despite
                    the fact that Costa Rica’s title to the territory had been adjudged “plau-
                    sible”. It is therefore simply not possible to interpret provisional measures 1
                    to 3 of the Order of 2011 as allowing private persons belonging to an
                    organization of either Costa Rica or Nicaragua to access the disputed ter-
                    ritory, whether such persons were motivated by a concern for the environ-
                    ment or not. A fortiori it prohibited nationalistic youth movements
                    committed to protecting the environment and the national interest of
                    either Party from accessing the territory.




                    48




8 CIJ1048.indb 92                                                                                      13/06/14 12:44

                    275 	    certain activities ; construction of a road (diss. op. dugard)

                       10. It is necessary next to consider whether Costa Rica’s request for
                    modifications of the Order of 2011 complies with the requirements for an
                    order for provisional measures.
                       11. The Court has found that the presence of organized groups of per-
                    sons in the disputed territory which was not contemplated in 2011, consti-
                    tutes “a change in the situation within the meaning of Article 76 of the
                    Rules of the Court, upon which Costa Rica may be entitled to rely in
                    support of its request for the modification of the said Order” (see para-
                    graph 25 of the Order). The Court has found it unnecessary to reconsider
                    the requirements that the rights asserted by Costa Rica should at least be
                    plausible and that there should be a link between the rights which form
                    the subject of the proceedings before the Court and the provisional mea-
                    sures being sought (Certain Activities Carried Out by Nicaragua in the
                    Border Area (Costa Rica v. Nicaragua), Provisional Measures, Order of
                    8 March 2011, I.C.J. Reports 2011 (I), pp. 19‑21, paras. 58-62).
                       12. The Court has found that Costa Rica has failed to show that the
                    presence of GEM in the disputed territory constitutes a real and immi-
                    nent risk of irreparable prejudice to Costa Rica’s rights to territorial sov-
                    ereignty over the disputed territory or to the preservation of the
                    environment of the territory (see paragraph 35 of the Order). I disagree
                    with the Court’s finding.
                       13. My disagreement with the Court relates to its assessment of the
                    nature of GEM and the risk it poses to Costa Rica’s rights in the disputed
                    territory. As I have shown above (para. 7), GEM is not a body of young
                    environmentalists sans frontières, concerned solely with the preservation
                    of the environment. Instead it is a nationalistic youth movement, linked
                    to the Sandinista Youth Movement, committed to both the protection of
                    the environment and the defence of the homeland of Nicaragua. With the
                    support and encouragement of the Government of Nicaragua, it sees the
                    Nicaraguan homeland as including the disputed territory. It is not a small
                    group of studious environmentalists who make serious visits to the dis-
                    puted territory to study the environment in a scientific manner. It is not
                    clear how many have visited the disputed territory over the past years,
                    but over 6,000 have carried out activities in the region of the San Juan
                    River. Nicaragua does not deny the figure of 6,000 but explains that this
                    number of GEM members have visited the San Juan River region, com-
                    prising both Nicaraguan territory and the disputed territory. Members of
                    GEM do not travel in small groups. Instead they travel in large groups,
                    waving the Nicaraguan flag, as befits a nationalistic movement. Fortu-
                    nately, Costa Rica has neither encouraged nor allowed its youth to behave
                    in a similar fashion. Had Costa Rica which, unlike Nicaragua, has dem-
                    onstrated a plausible right to territorial title of the disputed territory,
                    done so there would in all probability have been clashes between rival
                    environmentalist groups in the disputed territory.




                    49




8 CIJ1048.indb 94                                                                                   13/06/14 12:44

                    276 	   certain activities ; construction of a road (diss. op. dugard)

                       14. In my opinion, the presence of GEM in the disputed territory is a
                    recipe for disaster. History is replete with instances of violence committed
                    by youth movements committed to a national cause. These historical
                    precedents cannot be ignored. There is a real risk of personal injury and
                    damage to the environment. This arises from the likelihood of future
                    harm based on the reasonable prospect that the present situation, if
                    allowed to continue, will escalate. Moreover the matter is urgent. Unable
                    to send its army or officials into the disputed territory by reason of the
                    Order of 8 March 2011, the Government of Nicaragua has resorted to the
                    stratagem of employing a surrogate force comprising young nationalistic
                    environmentalists to carry out this task. The Court’s expression of “con-
                    cerns” (see paragraph 37 of the Order), falling short of serious concerns,
                    is a gentle rebuke of this stratagem that fails to grasp the gravity of the
                    situation.


                       15. In these circumstances I believe that the Court should have acceded
                    to Costa Rica’s request for modification of the Order of 2011 to make it
                    clear that the presence of GEM or similar bodies, belonging to either
                    Nicaragua or Costa Rica, is contrary to the Order of 8 March 2011. Such
                    a modification would send out a message to both Parties that they are
                    required to police access to the disputed territory and to prevent groups
                    of private persons, whether they be environmentalists or not, from enter-
                    ing the disputed territory. This would be in line with a broad interpreta-
                    tion of the first provisional measure in the Order of 8 March 2011 and the
                    object and purpose of the Order of 8 March 2011. Moreover it would
                    accord with the third provisional measure calling on both Parties to
                    “refrain from any action which might aggravate or extend the dispute
                    before the Court or make it more difficult to resolve”.


                                                                    (Signed) John Dugard.




                    50




8 CIJ1048.indb 96                                                                                  13/06/14 12:44

